          Case 1:18-cv-08434-VEC Document 160 Filed 04/27/21 Page 1 of 2
                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                              DOC #:
SOUTHERN DISTRICT OF NEW YORK                                             DATE FILED: 4/27/2021
 -------------------------------------------------------------- X
 EDVIN RUSIS, HENRY GERRITS, PHIL                               :
 MCGONEGAL, and DAVID HO ENG,                                   :
 individually and on behalf of all other similarly              :
 situated individuals,                                          : 18-CV-8434 (VEC)
                                              Plaintiffs,       :
                                                                :     ORDER
                                                                :
                            -against-                           :
                                                                :
 INTERNATIONAL BUSINESS                                         :
 MACHINES CORP.,                                                :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

       WHEREAS on March 26, 2021, the Court issued an opinion and order on Defendant’s

motions for judgment on the pleadings (Dkt. 156); and

       WHEREAS the Court ordered the parties to meet and confer not later than April 23,

2021, to coordinate a proposed schedule for discovery and any subsequent motion practice;

       IT IS HEREBY ORDERED that the parties must appear before the Court for a

teleconference on May 12, 2021, at 3:00 p.m. The parties may dial-in to the proceeding using

(888) 363-4749 // Access code: 3121171# // Security code: 8434#. All of those accessing the

conference are reminded that recording or rebroadcasting of the proceeding is prohibited by law.

       IT IS FURTHER ORDERED that not later than May 5, 2021, the parties must file a joint

letter documenting their proposed schedule for discovery and motion practice going forward. To




                                               1
         Case 1:18-cv-08434-VEC Document 160 Filed 04/27/21 Page 2 of 2




the extent the parties disagree on any aspects of the proposed schedule, each side must state its

proposal and the basis of any disagreement.



SO ORDERED.

                                                        ____
                                                          ___________________________
                                                          __
                                                     _________________________________
Date: April 27, 2021                                                  CAPRON
                                                           VALERIE CAPRONI      NI
      New York, New York                                 United States District Judge




                                                 2
